Citation Nr: 1815637	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-34 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-connected Ehlers-Danos syndrome.

2.  Entitlement to a total disability rating based on individual unemployability as a result of service connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Department of Veterans Affairs


INTRODUCTION

The Veteran had active service in the Army from November 2001 to April 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2016.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the Veteran's increased rating claim for Ehlers-Danos syndrome, the Veteran was last afforded a VA examination in October 2014.  At the hearing, he reported that his Ehlers-Danos syndrome had worsened.  In addition, he testified that the last VA examiner did not conduct a thorough examination.  As such, a new examination is required to evaluate the current nature and severity of the Veteran's Ehlers-Danos syndrome.

In September 2014, the Veteran reported that he was unable to work fulltime due to his Ehlers-Danos syndrome.  Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a TDIU either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  As such, a remand is warranted in order to adjudicate the issue of TDIU.
Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from October 2014 to the present. 

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected Ehlers-Danos syndrome.  The examiner should detail all joint findings and symptoms on examination.  In addition, the VA examiner should discuss the effects of the Veteran's Ehlers-Danos syndrome on his ability to work.

2.  Adjudicate the issue of a TDIU, to include consideration of extraschedular referral.  

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

